Exhibit 10.5

 



STANDARD RETAIL SPACE LEASE

 

THIS LEASE is made and entered into as of the 25th day of August, 2017, by and
between 1014 PEPPER, INC., a Florida corporation (“Landlord”), and FLEXSHOPPER,
LLC, a North Carolina limited liability company qualified to do business in the
State of Florida (“Tenant”).

 

I
DEFINED TERMS

 

Section 1.1 Defined Terms.

 

A.PREMISES: Store No. 4724, as identified on the Site Plan annexed hereto as
Exhibit A and made a part hereof, which are deemed for all purposes hereunder to
contain approximately 960 square feet, whose street address is 4724 Okeechobee
Blvd., West Palm Beach, Florida 33417 (the “Premises”). The Premises are in that
certain strip shopping center known as PEPPER TREE PLAZA (the “Shopping
Center”).

 

B.TERM: the Term shall be for a period of one (1) year commencing the date
hereof and ending September 30, 2018 (the “Term”). Provided Tenant is not then
in default in fulfilling any of the terms, covenants and conditions of this
Lease, and provided further that Tenant gives written notice to Landlord of
Tenant’s election to renew this Lease by certified mail, return receipt
requested, no later than six (6) months before the expiration of the then
applicable term of this Lease, Tenant shall have the option to renew this Lease
for TWO (2) additional consecutive terms of THREE (3) years each upon the same
terms, covenants and conditions of this Lease, except with respect to Rent,
which shall be adjusted as provided in the last paragraph of Section 1.1(C).

 

C.RENT: Rent shall equal the following:

 

From the date hereof to September 30, 2017 - $-0-.

 

October 1, 2017 to September 30, 2018 - $2,000.00 per month, plus applicable
sales tax (which is currently 7%).

 

Effective October 1, 2018 and each October 1 thereafter until the expiration of
the Lease, Tenant’s Rent payable under the Lease shall be adjusted upward by an
amount equal to four percent (4%) of the prior year’s Rent (i.e., a fixed amount
of 4%).

 

D.USE: -Sales Center for FlexShopper returned or repossessed items-.

 

E.TAX/INSURANCE: Tenant shall pay, as additional rent, its prorate share of any
and all real estate taxes and assessments assessed against or insurance costs
incurred by the Shopping Center over the amount of such real estate taxes and
assessments assessed and insurance costs incurred in 2015, each calculated
separately. It is expressly agreed between the parties that in addition to
paying the sum due when billed the first time there is an increase in either
such item, if Landlord so elects, Tenant will make monthly escrow payments to
Landlord for future estimated increases. The escrow period may be reevaluated
periodically by Landlord and shall be structured so that the entire amount of
real estate taxes and assessments and the entire amount of insurance costs due
and payable will be paid to Landlord in full one month before each such items is
first due or payable. Failure to comply with the foregoing will be considered a
breach of this Lease.

 

F.OPERATING UNDER FOLLOWING BUSINESS NAME: -FlexShopper—

 





 

 

G.SECURITY DEPOSIT and FIRST MONTHS’ RENT:

 

Security Deposit: -$4,280.00-

October 2017 Rent: -$2,140.00-

 

H.NOTICE ADDRESS:

 



  TO LANDLORD: Samuel Susi, President     1014 Pepper, Inc.     7806 Charney
Lane     Boca Raton, Florida 33496         TO TENANT: H. Russell Heiser Jr.    
Chief Financial Officer     FlexShopper Inc., Manager/Member
2700 N Military Trail, Suite 200     Boca Raton, FL 33431

 

I.BROKER: -None-

 

Section 1.2 Shopping Center, Premises and Term. Landlord hereby leases to Tenant
and Tenant hereby rents from Landlord the Premises for the Term. Any access by
Tenant to the Premises prior to the commencement of the Term shall be upon all
of the terms, covenants and conditions of this Lease, including, but not limited
to, the payment of rent and other charges.

 

Section 1.3 Estoppel Certificates. When requested by Landlord, Tenant shall
promptly and without cost to Landlord execute, acknowledge and deliver to any
person designated by Landlord a written estoppel certificate with respect to the
Premises in form and substance prepared by Landlord,

 

Section 1.4 Quiet Enjoyment. Tenant, upon paying the rents herein reserved and
performing and observing all of the other terms, covenants and conditions of
this Lease on Tenant’s part to be performed and observed, shall peaceably and
quietly have, hold and enjoy the Premises during the Term, without interference
of any person or entity claiming by, through or under Landlord, subject,
nevertheless, to the terms of this Lease and to any mortgages, agreements and
other encumbrances to which this Lease is subordinated and to all matters of
title now or hereafter recorded in the public records or otherwise affecting
title to the Shopping Center or any part thereof.

 

II.
RENT AND OTHER CHARGES

 

Section 2.1 Rent. Tenant shall pay to Landlord without previous demand therefor
and without any setoff or deduction whatsoever, the Rent in equal monthly
installments, in advance, on the first day of each and every calendar month
throughout the Term, except that the first full installment of Rent shall be
paid upon the execution of this Lease and, if the Term commences on a date other
than the first day of a month, Tenant shall pay Landlord a pro-rata portion of
such Rent, calculated on a thirty (30) day calendar month, upon the execution of
this Lease.

 

Section 2.2 Sales Taxes. Tenant shall pay to Landlord each month, together with
Tenant’s monthly installment of Rent, a sum equal to all taxes and other
governmental impositions assessed upon the consideration to be received by
Landlord for this Lease, including, but not limited to, sales taxes.

 

Section 2.3 Utilities. Tenant shall pay promptly, as and when the same become
due and payable, all utilities which are separately metered, submetered or
billed to the Premises, including, but not limited to, water and sewer,
electricity and telephone charges. Tenant shall place all security deposits
required for utility service. Landlord shall have no liability to Tenant for the
quality, quantity, failure or disruption of any utility service, and in no event
shall such disruption constitute constructive eviction or entitle Tenant to an
abatement of rent or other charges.

 



 - 2 - 



 

As to utilities for which public utility companies might otherwise be a direct
provider, Landlord may install, at Landlord’s expense, re-registering meters and
Tenant shall pay to Landlord any and all charges shown to be due thereby
(Landlord thereafter making returns to the proper public utility company or
governmental unit), as long as Tenant is thereby charged the rates it would be
charged for the same utilities if metered directly to the Premises by such
companies or governmental units. Any of the aforesaid monthly charges due
Landlord shall be due and payable at the same time that Rent is payable, or, if
separately billed, within ten (10) days after billings therefor are rendered to
Tenant.

 

Section 2.4 Trash; Dumpster; Debris. Tenant shall at all times keep the Premises
and the exterior of Tenant’s Premises and the exterior of Tenant’s dumpster (if
any), free of any and all materials, trash and debris, Tenant understanding and
agreeing that nothing may be kept or stored outside of the Premises and that all
trash generated from Tenant’s business must be properly disposed of within the
Shopping Center’s trash dumpster. If any trash or other discarded materials are
disposed of by Tenant or any other person working for Tenant anywhere else in
the Shopping Center, Tenant shall be solely responsible for any additional costs
incurred by Landlord in cleaning up and removing same.

 

Section 2.5 Personal Property Taxes. Tenant shall pay before delinquency all
taxes assessed against Tenant’s fixtures, furnishings, leasehold, improvements,
equipment and stock-in-trade placed in or on the Premises. Any such taxes paid
by Landlord shall be due and payable from Tenant to Landlord within ten (10)
days after billings therefor are rendered to Tenant.

 

III.

ACCEPTANCE OF PREMISES

 

Section 3.1 Tenant hereby accepts the Premises in their “AS IS” condition and
without the necessity of any changes, additions or alterations by Landlord. Any
other work within or in any way related to the Premises shall be the sole
responsibility of Tenant, at Tenant’s sole cost and expense, only after
Landlord’s prior written approval, which approval shall not be unreasonably
withheld.

 

Before commencing any work in the Premises, Tenant shall, at Tenant’s sole cost
and expense, obtain from Landlord its preliminary design approval and,
consistent therewith, prepare and submit to Landlord within such same period the
required number of fully dimensioned and scaled plans and specifications
prepared by Tenant’s architect licensed in the jurisdiction where the Premises
are located, which plans and specifications (hereinafter called “Working
Drawings”) shall include all of Tenant’s plans and specifications for the
completion of the Premises (and which shall include all load and other
calculations required by applicable code, and provide for all work which is
described herein as being “Tenant’s Work”). The Working Drawings are subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Once approved by Landlord in writing, the work reflected
in the Working Drawings shall constitute “Tenant’s Work.”

 

IV.

COMMON AREAS; USE OF PREMISES

 

Section 4.1 Common Areas. All common areas and other common facilities of the
Shopping Center (the “common areas”) shall be subject to the exclusive control
and management of Landlord, expressly reserving to Landlord the right to make
such changes to the common areas as Landlord shall deem desirable. Landlord
hereby expressly reserves the right, from time to time to construct, maintain
and operate lighting and other facilities, equipment and signs on all of the
common areas; to police the same; to close temporarily all or any portion of the
common areas for the purpose of making repairs or changes; to establish, modify
and enforce rules and regulations with respect to the common areas and the use
to be made thereof; and to grant individual tenants the right to conduct sales
in the common areas. If the common areas are changed, Landlord shall not be
subject to any liability therefor, nor shall Tenant be entitled to any
compensation or diminution or abatement of rent (or other charges), nor shall
such change be deemed a constructive or actual eviction. Landlord reserves the
right to grant to third persons the non-exclusive right to cross over and use in
common with Landlord and all tenants of the Shopping Center the common areas.

 



 - 3 - 



 

Section 4.2 Use of Premises. Tenant agrees to use the Premises only for the
permitted uses expressly set forth herein and for no other purpose. Tenant
covenants that, during the Term, no part of the Premises or improvements thereon
shall be used in any manner whatsoever for any purposes in violation of the
laws, ordinances, regulations, or orders of the United States, or of the State,
County, and/or City or other applicable governmental subdivisions where the
Premises are located. Tenant shall comply with all such laws, ordinances,
regulations and orders now in effect or hereafter enacted or passed during the
Term insofar as the Premises and any signs of the Tenant are concerned
including, but not limited to, zoning ordinances, building codes and fire codes,
and shall make at Tenant’s own cost and expense all additions and alterations to
the Premises ordered or required by such authorities. Tenant agrees to comply
with all of the rules and regulations of the Fire Insurance Rating Organization
having jurisdiction over the Premises.

 

Section 4.3 Additional Covenants of Tenant. Tenant’s use of the Premises and the
common areas shall be subject at all times during the Term to those rules and
regulations adopted by Landlord, not in conflict with any of the express
provisions hereof, governing the use of the common areas, signs, exteriors of
buildings, lighting and other matters affecting other tenants in and the general
management and appearance of the Shopping Center. Tenant agrees to comply with
all such rules and regulations upon notice to Tenant from Landlord. The present
rules and regulations applicable to the Shopping Center are attached hereto and
made a part hereof as Exhibit “B”.

 

Section 4.4 Signs, Awnings and Canopies. Landlord may erect and maintain such
signs, awnings and canopies as it, in its sole discretion, may deem appropriate
in the Shopping Center. Tenant may erect and maintain only such signs as
Landlord may approve. Tenant shall submit to Landlord detailed drawings of its
signs for review and approval by Landlord prior to erecting said signs on the
Premises. Without limiting the generality of the foregoing, all of Tenant’s
signs shall comply with Landlord’s sign criteria. Tenant shall keep insured and
maintain such signs in good condition, repair and operating order (including,
but not limited to, replacing any lights as needed) at all times. If any damage
is done to Tenant’s signs, Tenant shall commence to repair same within five (5)
days or Landlord may, at its option, repair same at Tenant’s expense.

 

Landlord has designated the roof parapet wall area as the location for Tenant’s
main back-lit, illuminated sign. Tenant may also erect one or more interior
signs. All signs shall meet Landlord’s sign criteria as to size (length, height
and width), construction materials, style and type of lettering, color and the
like. Within thirty (30) days of the execution of the Lease, Tenant shall
deliver to Landlord, for Landlord’s approval, the plans and specifications (and,
if requested by Landlord, color renderings) for Tenant’s sign. Landlord shall
have the right to approve, comment, or reject any such sign. Once Landlord’s
approval has been obtained, Tenant, at its sole cost and expense, shall cause
its contractor to fabricate and erect such signs and Tenant shall thereafter
maintain and repair same in a first class condition (including, but not limited
to, replacing as soon as possible burned out or defective bulbs).

 

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, NO LATER THAN OCTOBER
1, 2017, TENANT AGREES TO INSTALL ON THE BUILDING AT THE PREMISES, AN EXTERIOR
SIGN APPROVED BY LANDLORD, IN COMPLIANCE WITH SECTION 4.4 OF THE LEASE. FAILURE
TO COMPLY WITH THIS REQUIREMENT SHALL CONSTITUTE A DEFAULT UNDER THE LEASE,
ENTITLING LANDLORD TO EXERCISE ALL REMEDIES AVAILABLE TO LANDLORD UNDER THIS
LEASE FOR DEFAULT.

 



 - 4 - 



 

V.
INSURANCE REQUIRED OF TENANT

 

Section 5.1 Insurance Required of Tenant. Tenant shall maintain, at Tenant’s
sole cost and expense, with a reputable and highly rated insurance company or
companies licensed in Florida and reasonably acceptable to Landlord, (i)
property insurance covering the Premises and each and every component thereof,
and all the equipment and tangible personal property of Tenant, for an amount
not less than its full insurable value on a replacement cost basis, with
extended and broad form coverages, naming Landlord as an additional insured, and
(ii) general comprehensive liability insurance, naming both Tenant and Landlord
as insureds, with initial limits of not less than One Million Dollars
($1,000,000.00) as to personal injury or death, and One Hundred Thousand Dollars
($100,000.00) with respect to property damage. Evidence of such insurance shall
be provided to Landlord by Tenant on or before the earlier of the commencement
of the Term or Tenant’s entering the Premises for any purpose and shall be kept
in force at all times thereafter.

 

Before undertaking any alteration, additions, improvements or construction,
Tenant shall obtain at its expense a “builder’s risk” insurance policy insuring
Tenant and Landlord against any liability which may arise on account of such
proposed alterations, additions, improvements or construction on an occurrence
basis with the minimum limits set forth herein.

 

VI.
REPAIRS AND MAINTENANCE

 

Section 6.1 Repairs by Landlord. Within a reasonable period of time after
receipt of written notice from Tenant, Landlord shall make necessary structural
repairs to the exterior walls (excluding windows, doors, plate glass, store
fronts and signs); necessary repairs to the roof, foundations and load bearing
items; plumbing, pipes and conduits located outside the Premises and/or in the
common areas; and necessary repairs to sidewalks, parking areas and curbs.
Landlord shall not be required to make any repairs where same were made
necessary by any act or omission or negligence of Tenant, any subtenant or
concessionaire of Tenant, or their respective employees, agents, invitees,
licensees, visitors or contractors, or by fire or other casualty or
condemnation.

 

Section 6.2 Repairs and Maintenance by Tenant. Tenant shall make and pay for all
repairs to the Premises and all equipment and systems serving the Premises and
shall replace all things which are necessary to keep the same in a good state of
repair and operating order, such as (but not limited to) all fixtures,
furnishings, lighting and store signs of Tenant. Without limiting the generality
of the foregoing, Tenant shall maintain, replace and keep in good repair and
operating order all air-conditioning, ventilating, plumbing, heating and
electrical installations, ceilings, inside walls and carpeting and floor
surfaces serving the Premises and all exterior entrances, glass and
show-windows, partitions, doors, floor surfaces, fixtures, equipment and
appurtenances thereof in good order, condition and repair, and in a reasonably
satisfactory condition of cleanliness, including reasonably periodic painting of
the Premises, and Tenant shall make such other necessary repairs in and to the
Premises not specified above as being the responsibility of Landlord.

 

If (i) Tenant does not effect the foregoing repairs properly as required
hereunder and to the reasonable satisfaction of Landlord, or (ii) Landlord, in
the exercise of its sole discretion, determines that emergency repairs are
necessary, or (iii) repairs or replacements to the Shopping Center and/or common
areas or to the Premises are made necessary by any act or omission or negligence
of Tenant, its agents, employees, subtenants, assignees, concessionaires,
contractors, invitees, licensees or visitors, then in any of such events,
Landlord may make such repairs without liability to Tenant for any loss or
damage that may accrue to Tenant’s merchandise, fixtures or other property or to
Tenant’s business by reason thereof, and upon completion thereof, Tenant shall
pay Landlord’s costs for making such repairs, plus twenty percent (20%) for
overhead, upon presentation of a bill therefor. Said bill shall include, among
other thing, interest at 18% per annum from the date such repairs were billed by
the contractor(s) making such repairs.

 



 - 5 - 





 

Section 6.3 Inspection. Landlord and its representatives shall have the right to
enter the Premises at any time during normal business hours (and during other
hours if an emergency situation should exist, as determined by Landlord), and
from time to time (with or without giving notice), during the Term, for the
purpose of conducting inspections therein.

 

VII.
ADDITIONS AND ALTERATIONS

 

Section 7.1 Additions and Alterations. Tenant shall make no changes, alterations
or improvements without Landlord’s prior written consent. After receipt of such
consent, but prior to commencement of any such work, Tenant shall obtain
Landlord’s prior written approval of the plans and specifications therefor and
shall cause Landlord’s bonding, insurance and contractor requirements to be
satisfied. Any work done by Tenant under the provisions of this Section shall
not interfere with the use by the other tenants of their premises in the
Shopping Center. The interest of Landlord shall not be subject to liens for
improvements to the Premises made by or on behalf of or at the direction of
Tenant.

 

VIII.
DAMAGE, DESTRUCTION OR CONDEMNATION OF THE PREMISES

 

Section 8.1 Damage or Destruction.

 

(a) If all or any part of the Premises shall be damaged or destroyed by fire or
other casualty insured under the standard fire insurance policy with approved
standard extended coverage endorsement applicable to the Premises, Landlord
shall, except as otherwise provided herein, repair and/or rebuild the same with
reasonable diligence, but Landlord’s obligation hereunder shall be limited to
the restoration of the Premises to their condition as of the date destruction,
reasonable wear and tear excepted. Nothing hereinabove contained shall impose
upon Landlord any liability or responsibility to repair, rebuild or replace any
property belonging to Tenant. Even if the Premises shall become completely
untenantable as a result of such damage or destruction, the Rent and other sums
payable hereunder shall not abate (it being intended that Tenant obtain rent
and/or business interruption insurance to cover such risk). Unless this Lease is
terminated by Landlord, as hereinafter provided, Tenant shall repair, redecorate
and refixture the Premises and restock the contents thereof in a manner and to
at least a condition equal to that existing prior to its destruction or
casualty, and the proceeds of all insurance carried by Tenant on its personal
property, decorations, trade fixtures, furnishings, equipment and contents in
the Premises shall be held in trust for such purpose.

 

(b)  Notwithstanding anything else to the contrary in this Section or elsewhere
in this Lease, Landlord, at its sole option, may terminate this Lease on thirty
(30) days written notice to Tenant given at any time after the occurrence of any
of the following:

 

1.  The Premises and/or the Shopping Center shall be damaged or destroyed as a
result of an occurrence which is not covered by Landlord’s insurance and/or
sufficient proceeds are not made available to Landlord to cause reconstruction
in full; or

 

2.  The Premises and/or the Shopping Center shall be damaged or destroyed and
the cost to repair the same shall amount to more than twenty-five (25%) percent
of the cost of replacement thereof; or

 

3.  The Shopping Center or common areas of the Shopping Center are damaged
(whether or not the Premises are damaged) to such an extent that, in the
judgment of Landlord, the Shopping Center cannot be operated as an economically
viable unit.

 

(c)  Except to the extent specifically provided for in this Lease, none of the
Rent and other sums payable by Tenant, nor any of Tenant’s other obligations
under any provisions of this Lease, shall be affected by any damage to or
destruction of the Premises by any cause whatsoever and Tenant hereby
specifically waives all other rights it might otherwise have at law and in
equity which are inconsistent herewith.

 



 - 6 - 



 

(d)  The term “cost of replacement” as used above shall be determined by the
company or companies insuring Landlord against the casualty in question, or if
there shall be no insurance, then by Landlord’s architect.

 

(e)  Tenant shall give to Landlord prompt written notice of any damage to or
destruction of any portion of the Premises resulting from fire or other
casualty.

 

Section 8.2 Condemnation. If the entire Premises shall be appropriated or taken
under the power of eminent domain by any public or quasi-public authority, or
conveyance shall be made in lieu thereof, this Lease shall terminate and expire
as of the date of such taking, and the parties shall thereupon be released from
all liability hereunder which accrues after the date of such taking.

 

In the event a portion of the Premises is appropriated or taken, the Premises
shall be deemed reduced by the portion of space appropriated or taken, effective
as of the date title thereto vests in the applicable authority, and, as of such
date, the Rent payable hereunder shall be proportionately reduced. If requested
by Landlord, Tenant shall execute such document(s) as Landlord may prepare to
confirm the foregoing reductions in the Premises and the Rent.

 

All compensation awarded or paid upon such a total or partial taking of the
Premises shall belong to and be the property of Landlord without any
participation whatsoever by Tenant. Tenant shall take no acts which will in any
way diminish Landlord’s recovery. Tenant shall have the right, however, to
pursue and independent action for business interruption damages as long as same
shall not diminish or adversely affect Landlord’s claims, in Landlord’s sole
judgment.

 

IX.
SUBORDINATION

 

Section 9.1 Subordination. Landlord and Tenant agree that this Lease,
automatically and without the necessity of any further documentation, is and
shall be subject and subordinate at all times to all mortgages (in any amounts
and all advances thereon) which may now or hereafter affect the real property of
which the Premises form a part, and to all renewals, modifications,
consolidations, participations, replacements and extensions thereof. Tenant
agrees to attorn to any mortgagee who shall succeed to Landlord’s interest in
this Lease upon request of such mortgagee. In confirmation of the foregoing,
Tenant shall promptly upon request therefor by Landlord, and without charge
therefor, execute such certifications and/or other documents as Landlord may
require.

 

X.
DEFAULT

 

Section 10.1 Default. Tenant shall be in default hereunder if (a) Tenant fails
to pay within five (5) days of when due, any Rent and any other sums due under
this Lease or any other sums required to be paid by Tenant under this Lease; or
(b) Tenant fails to observe and perform any of the other terms, covenants and
conditions of this Lease and such default shall continue for more than fifteen
(15) days after written notice from Landlord to Tenant. Landlord shall have all
remedies available to Landlord at law and in equity in the event of Tenant’s
default under this Lease, which remedies are cumulative and not mutually
exclusive, including, but not limited to, the right of acceleration.

 



 - 7 - 



 

In the event of such default, Landlord may recover from Tenant damages computed
in accordance with the following formula, in addition to its other remedies: (a)
any unpaid Rent and other sums due under this Lease which have been earned at
the time of such default or termination; plus (b) the unpaid Rent and other sums
due under this Lease for the balance of the Term after the time of default, with
increases in Rent and being computed by an inflation factor equal to four
percent (4%) compounded annually; plus (c) any other amount necessary to
compensate Landlord for all the detriment approximately caused by Tenant’s
failure to perform its obligation under this Lease or which in the ordinary
course of things would be likely to result therefrom, including, without
limitation, the cost of repairing the Leased Premises, brokerage fees, and
attorneys’ fees and costs; plus (d) at Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by the laws of the State of Florida; plus (e) interest thereon at eighteen
percent (18%) per annum.

 

If at any time during the Term there shall be filed by or against Tenant or any
successor tenant then in possession or any guarantor of either under this Lease,
in any court pursuant to any statute either of the United States or of any
state, a petition (i) in bankruptcy, (ii) alleging insolvency, (iii) for
reorganization, (iv) for the appointment of a receiver, (v) for an arrangement
under any federal or state bankruptcy code, or (vi) for any similar creditor’s
rights, Tenant shall be in immediate default hereunder without the necessity of
any notice being given, and thereupon Tenant shall immediately quit and
surrender the Premises to Landlord, but Tenant shall continue to be liable for
the payment of rent and all other sums due hereunder. The duly-appointed trustee
in bankruptcy of the debtor (the “Trustee”) may assume this Lease only after he
undertakes the following: (a) cures any default, or provides adequate assurance
that he will promptly cure such default; (b) compensates or provides adequate
assurance that he will promptly compensate Landlord for any actual pecuniary
loss resulting from such default; and (c) provides adequate assurance of future
performance. Adequate assurance of future performance includes, but is not
limited to, adequate assurance (1) of the source of rent and other
considerations due under the Lease; (2) that assumption or assignment of the
Lease will not breach any provisions, including, but not limited to, use or
exclusivity provisions in any other lease, financing agreement, or master
agreement relating to the Shopping Center of which the Premises are a part. To
assign the Lease, the Trustee must first assume the Lease in accordance with the
bankruptcy code and provide adequate assurance of future performance by the
assignee, and must not be in default of any of the terms hereunder.

 

The failure of Landlord to insist upon a strict performance of any of the terms,
conditions and covenants herein shall not be deemed to be a waiver of any rights
or remedies that Landlord may have and shall not be deemed a waiver of any
subsequent breach or default in the terms, conditions and covenants herein
contained except as may be expressly waived in writing.

 

The maintenance of any action or proceeding to recover possession of the
Premises, or any installment or installments of rent or any other moneys that
may be due or become due from Tenant to Landlord, shall not preclude Landlord
from thereafter instituting and maintaining subsequent actions or proceedings
for the recovery of possession of the Premises or of any other moneys that may
be due or become due from Tenant. Any entry, re-entry or termination by Landlord
shall not be deemed to absolve or discharge Tenant from liability hereunder.

 

Section 10.2 Landlord’s Default; Inability to Perform. In the event Landlord
shall be in default hereunder in any respect, such default shall not give rise
to any rights or remedies in Tenant unless and until such default shall continue
for more than sixty (60) days after Landlord’s actual receipt of written notice
thereof from Tenant (or, as to defaults not susceptible of being cured within
such 60-day period, Landlord fails to commence the cure thereof within such
period and thereafter diligently prosecute the same to completion). Further, if
Landlord is delayed or prevented from performing any of its obligations under
this Lease by reason of strike or labor troubles or any cause whatsoever beyond
Landlord’s control, the period of such delay or such prevention shall be deemed
added to the time herein provided for the performance of any such obligation by
Landlord.

 

Section 10.3 Attorney’s Fees and Costs. In the event of any arbitration or
litigation between the parties under this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees and costs, in the arbitration and at
both trial and appellate levels.

 



 - 8 - 



 

 XI.

OTHER PROVISIONS

 

Section 11.1 Definition and Liability of Landlord. The term “Landlord” as used
in this Lease means only the owner or mortgagee in possession for the time being
of the Shopping Center (or the managing agent of any such owner or mortgagee) so
that in the event of the sale of the Shopping Center or an assignment of this
Lease, or a demise of the Shopping Center, Landlord shall be and hereby is
entirely freed and relieved of all obligations of Landlord subsequently
accruing.

 

It is specifically understood and agreed that Landlord shall have no personal
liability in respect to any of the covenants, conditions or provisions of this
Lease. In the event of a breach or default by Landlord of any of its obligations
under this Lease or if Landlord shall otherwise be liable to Tenant for any
reason whatsoever, Tenant shall look solely to the interest of Landlord in the
Premises for the satisfaction of Tenant’s remedies.

 

Section 11.2 Security Deposit. Tenant has deposited with Landlord as security
for the performance by Tenant of the terms of this Lease the sum hereinabove set
forth. Such sum shall be held by Landlord free of trust, and may be co-mingled
with other (including Landlord’s own) funds, and Tenant shall not be entitled to
receive the interest earned thereon, if any. Landlord may use or apply on
Tenant’s behalf or retain (without liability for interest) during the Term the
whole or any part of the security so deposited to the extent required for the
payment of any rent or other sums as to which Tenant may be in default hereunder
or for any sums which Landlord may expend by reason of Tenant’s default in
respect of any of the terms of this Lease, including but not limited to any
deficiency or damage incurred in reletting the Premises. Provided Tenant shall
comply with all the terms of this Lease, such security shall be returned to
Tenant upon termination of this Lease and after surrender of possession of the
Premises to Landlord. In the event of a sale of the Shopping Center or
assignment of this Lease by Landlord, Landlord shall have the right to transfer
the security to its vendee or assignee, subject to Tenant’s aforesaid rights
upon termination, and thereupon Landlord shall be released from any liability
with respect to the return of such security to Tenant, such vendee or assignee
to be solely responsible to Tenant therefor. Tenant shall not assign or encumber
its interest in the security deposit, and neither Landlord nor its successors
and assigns shall be bound by any attempted assignment or encumbrance thereof.

 

Section 11.3 Indemnity. Tenant agrees to indemnify and save Landlord harmless
from and against any and all claims and demands for, or in connection with, any
accident, injury or damage whatsoever caused to any person or property arising
directly or indirectly, out of the business conducted in or the use and/or
occupancy of the Premises or any part thereof, or arising directly or
indirectly, from any act or omission of Tenant or any concessionaire or
sub-tenant or their respective licensees, servants, agents, employees,
contractors, invitees or licensees, and from and against any and all cost,
expense and liabilities incurred in connection with any such claims and/or
proceedings brought thereon. The comprehensive general liability coverage
maintained by Tenant pursuant to this Lease shall specifically insure the
contractual obligations of Tenant as set forth in this Section and/or as
provided in this Lease.

 

Section 11.4 Property in Premises. All leasehold improvements, such as light
fixtures and heating and air-conditioning equipment, are and shall remain the
property of Landlord. All store fixtures or trade fixtures, signs, drapes and
other items of property located within the Premises shall be subject at all
times to Landlord’s lien for rent and other sums which may become due to
Landlord under this Lease.

 

Tenant shall pay before delinquency all taxes assessed against Tenant’s
fixtures, furnishings, leasehold, improvements, equipment and stock-in-trade
placed in or on the Premises. Any such taxes paid by Landlord shall be due and
payable from Tenant to Landlord within ten (10) days after billings therefor are
rendered to Tenant.

 



 - 9 - 



 

Section 11.5 Damage to Property or Persons. All Tenant’s personal property of
every kind of description which may at any time be in the Premises shall be at
Tenant’s sole risk, or at the risk of those claiming under Tenant, and Landlord
shall not be liable for any damage to said property or loss suffered by the
business or occupation of Tenant caused in any manner whatsoever, including
theft. Landlord shall not be liable for any injury or damage to persons or
property or to the interior of the Premises or from the pipes, appliances, or
plumbing works or from the roof, walls, glass frames, doors, street or
subsurface or from any other place or by dampness of by any other cause of
whatsoever nature. Landlord shall not be liable for any such injury or damage
caused by other tenants or any person(s) either in the Premises or elsewhere in
the Shopping Center, or by occupants of property adjacent to the Shopping
Center, or by the public, or by operations in the construction of any private,
public or quasi-public work. Landlord shall not be liable for any latent defect
in construction. Landlord shall not be responsible for damage or loss of
property of Tenant kept or stored on the Premises no matter how caused.

 

Section 11.6 Assignment or Subletting. Tenant shall make no assignment or
subletting, nor shall Tenant enter into license or concession agreements or
mortgage or hypothecate this Lease or Tenant’s interest in and to the Premises
or any part thereof or permit any other party to conduct business or manage the
Premises or control the operation thereof (hereinafter collectively referred to
as “Transfer”), without the prior written consent of Landlord, which consent
shall not be unreasonably withheld. Consent by Landlord to any Transfer shall
not constitute a waiver of the necessity for such consent to any subsequent
Transfer. Any Transfer by Tenant in accordance with this Section shall be only
for the purposes and use hereinabove specified and for no other purpose, and in
no event shall any Transfer release for relieve Tenant from any obligations
under this Lease. Any permitted transferee shall assume Tenant’s obligations
hereunder and shall deliver to Landlord an assumption agreement in form
satisfactory to Landlord within ten (10) days after the effective date of the
assignment. Tenant agrees to pay Landlord’s attorney’s fees incurred in
connection with the review and/or preparation of any documents in connection
with any Transfer, and in the event of a Transfer for rentals in excess of those
rentals reserved hereunder, Tenant shall pay all of such excess rent to
Landlord.

 

If the Tenant is a corporation, partnership or other business entity, any change
in the ownership (legal or equitable) of and/or (in the case of a corporation)
in the power to vote fifty (50%) percent or more of the outstanding capital
stock of Tenant, whether such change of ownership is by sale, assignment,
operation of law or otherwise, shall be deemed a Transfer and shall be subject
to the provisions of this Section.

 

Any attempted Transfer without Landlord’s consent shall not be binding upon
Landlord, shall confer no rights upon any third person.

 

Section 11.7 Surrender of Premises and Holding Over. At the expiration of the
tenancy hereby created, Tenant shall surrender the Premises in good, broom-clean
condition, reasonable wear and tear excepted, and Tenant shall surrender all
keys for the Premises to Landlord at the place then fixed for the payment of
rent and shall inform Landlord of all combinations on locks, safes and vaults,
if any, in the Premises. Tenant’s obligation to observe and perform this
covenant shall survive the expiration or other termination of the Lease. If
Tenant shall default in so surrendering the Premises, Tenant’s occupancy
subsequent to such expiration, whether or not with the consent or acquiescence
of Landlord, shall be deemed to be that of a tenancy at will and in no event
from month to month or from year to year, and it shall be subject to all the
terms, covenants and conditions of this Lease applicable thereto, except that
Rent and other charges payable by Tenant hereunder shall be twice the amount
payable in the last year of the Term, and no extension or renewal of this Lease
shall be deemed to have occurred by such holding over.

 

Prior to the expiration or sooner termination of this Lease, Tenant shall remove
any and all trade fixtures, equipment and other items which Tenant may have
installed, stored or left in the Premises or elsewhere in the Shopping Center,
including, but not limited to, counters, shelving, showcases, chairs and movable
machinery purchased or provided by Tenant and which are susceptible of being
moved without damage to the building. Tenant shall repair any damage to the
Premises caused by its removal of such fixtures and movables. In the event
Tenant does not make such repairs, Tenant shall be liable for and agrees to pay
Landlord’s costs and expenses in making such repairs, together with a sum equal
to twenty (20%) percent of such costs and expenses to cover Landlord’s overhead
in making such repairs for Tenant. Tenant shall not remove any plumbing or
electrical fixtures or equipment, heating or air-conditioning equipment, floor
coverings (including, but not limited to, wall to wall carpeting), walls or
ceilings, all of which shall be deemed to constitute a part of the freehold
and/or leasehold interest of Landlord, as set forth above, nor shall Tenant
remove any fixtures or machinery that were furnished of paid for by Landlord
(whether initially installed or replaced). If Tenant shall fail to remove its
trade fixtures or other property as provided in this Section, such fixtures and
other property not removed by Tenant shall be deemed abandoned by Tenant and at
the option of Landlord shall become the property of Landlord, or at Landlord’s
option may be removed by Landlord at Tenant’s expense plus twenty (20%) percent
as hereinabove provided, or placed in storage at Tenant’s expense, or sold or
otherwise disposed of, in which event the proceeds of such sale or other
disposition shall belong to Landlord. The foregoing and all other obligations of
Tenant hereunder shall survive the expiration or earlier termination of this
Lease.

 



 - 10 - 



 

Section 11.8 INTENTIONALLY OMITTED.

 

Section 11.9 Liens. The interest of Landlord shall not be subject to liens for
improvements made by or on behalf of at the direction of Tenant. Tenant shall
discharge any lien filed against the Shopping Center, and any part thereof, for
work done or materials furnished with respect to the Premises by Tenant or at
Tenant’s request within ten (10) days after such lien is filed. If Tenant fails
to keep this covenant, in addition to any other remedies available to Landlord
under this Lease or otherwise, Landlord may at its option discharge such lien,
in which event Tenant agrees to pay Landlord a sum equal to the amount of the
lien thus discharged plus Landlord’s internal administrative costs, reasonable
attorney’s fees, expenses and damages thereby caused Landlord.

 

Section 11.10 Hazardous Materials and Environmental Laws; Indemnity. Without in
any way limiting the generality of any of the other provisions of the Lease
relating in any way to the following subject matter, it is hereby further agreed
as follows:

 

Tenant represents and warrants to Landlord that Tenant has undertaken an
appropriate inquiry into the existing condition of the Premises consistent with
good commercial or customary practice in an effort to minimize liability with
respect to substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “toxic substances”,
“contaminants”, or other pollution under applicable federal, state,
commonwealth, county, municipal, or local laws, ordinances, codes, rules,
regulations or orders now or hereafter in effect (collectively referred to
herein as “Hazardous Materials”). To the best of Tenant’s knowledge and except
as otherwise disclosed to Landlord in writing, Tenant represents and warrants
that the Premises are presently free from contamination by Hazardous Materials
and that the Premises and the activities to be conducted thereon do not pose any
hazard to human health or the environment or violate any applicable current
federal, commonwealth, state, county, municipal, or local laws, ordinances,
rules, codes, regulations, or orders pertaining to Hazardous Materials or
industrial hygiene or environmental conditions (collectively referred to herein
as “Environmental Laws”). Tenant shall not cause or permit the Premises to be
used for the generation, handling, storage, transportation, disposal or release
of any Hazardous Materials except as specifically exempted or permitted under
applicable Environmental Laws (Tenant being solely responsible at its sole cost
and expense to conform to any and all future changes in Environmental Laws,
whether foreseen or unforeseen, and to take all direct, indirect, incidental and
consequential actions required by any and all such future changes), and Tenant
shall not cause or permit the Premises or any activities conducted thereon to be
in violation of any current and/or future applicable Environmental Laws. Tenant
agrees to indemnify, defend and hold Landlord (and Landlord’s partners,
principals, affiliates, directors, officers, employees, mortgagees, ground
lessors, heirs, successors and assigns, as applicable) harmless from and against
any and all claims, losses, damages (including all foreseeable and unforeseeable
consequential and incidental damages), liabilities, fines, penalties, charges,
interest, administrative or judicial proceedings and orders, judgments, remedial
action, requirements, enforcement actions of any kind, and all costs and
expenses incurred in connection therewith (including, without limitation,
attorneys’ fees and expenses at both trial and appellate levels), directly or
indirectly resulting in whole or in part from the violation of any Environmental
Laws applicable to the Premises or any activity conducted thereon, and from any
use, generation, handling, storage, transportation, disposal or release of
Hazardous Materials at or in connection with the Premises and Tenant’s use
thereof, or any contamination, detoxification, closure, cleanup or other
remedial measure required under any Environmental Laws. All sums paid and costs
incurred by Landlord with respect to the foregoing matters shall be payable by
Tenant as additional rent hereunder. This indemnity shall survive the full
payment of all rents and other charges under this Lease and the expiration or
earlier termination of this Lease, and shall inure to the benefit of Landlord
and Landlord’s heirs, personal representatives, successors and assigns. To the
extent available, Tenant shall carry and maintain at all times, in insurance
companies approved by Landlord, environmental impact (or similar) insurances,
naming Landlord, Landlord’s mortgagees and Landlord’s ground lessors, if any, as
additional insureds.

 



 - 11 - 



 

Section 11.11 Radon. Radon is a naturally occurring radioactive gas that, when
it has accumulated in the building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon which exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
or public health unit.

 

Section 11.12 Interest: Administrative Claims. All sums of any kinds and
character not paid by Tenant on their due date shall bear interest at 18% per
annum.

 

Unless otherwise provided specifically to the contrary herein, if Landlord
advances any funds to cure any default by Tenant or performs any obligation on
behalf of Tenant which requires an expenditure, Tenant shall be obligated to
reimburse Landlord, immediately upon demand therefor, for all such advances and
expenditures, together with an administrative/overhead charge equal to 20% of
the amount thereof, plus interest thereon at 18% per annum from the date such
funds are advanced or such expenditure is made.

 

Section 11.13 Late Payments. Should Tenant fail to pay within 5 days of when due
any installment of Rent or any other sum payable to Landlord under the terms of
this Lease, then, at Landlord’s option, a charge equal to five percent (5%) of
the amount due shall be imposed to compensate Landlord for its administrative
costs in dealing with such late payments.

 

Section 11.14 Consents. Unless otherwise expressly provided herein, any consent
or approval of Landlord may be granted or withheld by Landlord in Landlord’s
reasonable discretion.

 

Section 11.15 Waiver by Tenant. Tenant hereby expressly waives any and all
rights of redemption conferred by statute or otherwise, and, with respect to any
litigation arising out of this Lease, and to the extent permitted by law, Tenant
waives the right to a trial by jury.

 

Section 11.16 Notices. Whenever notice shall or may be given to either of the
parties by the other, each such notice shall be by registered or certified mail
with return receipt requested, at the respective addresses of the parties as
contained herein or to such other address as either party may from time to time
designate in writing to the other, or, if to Tenant, such notice may also be
mailed in the manner described above or delivered by hand at the Premises. Any
notice under this Lease delivered by mail shall be deemed to have been given
three (3) days after it is placed in the mails with sufficient postage prepaid.

 

Section 11.17 Broker. The parties each represent and warrant to the other that
no real estate brokers, salesmen or finders are involved in this transaction
except for the Broker listed in Section 1.1(H) hereof, to whom Landlord shall
pay all commissions. In the event a claim for brokerage in connection with this
transaction is made by any broker, salesman or finder, other than the Broker
listed in Section 1.1(H) hereof, claiming to have dealt through or on behalf of
one of the parties hereto (the “Indemnitor”), said Indemnitor shall indemnify,
defend and hold the other party hereunder harmless from all liabilities,
damages, claims, costs, fees and expenses whatsoever (including reasonable
attorneys’ fees and court costs) with respect to such claim for brokerage.

 

Section 11.18 No Recording. Tenant agrees not to record this Lease without the
express written consent of Landlord.

 

Section 11.19 Entire and Binding Agreement; Survival. This Lease contains all of
the agreements between the parties hereto, supersedes all prior and/or
contemporaneous agreements and understandings and it may not be modified in any
manner other than by an agreement in writing signed by all the parties hereto or
their successors in interest. The terms, covenants, and conditions contained
herein shall inure to the benefit of and be binding upon Landlord and Tenant and
their respective heirs, personal representatives, successors and assigns, except
as may be otherwise expressly provided in this Lease. Tenant acknowledges that
neither Landlord nor any broker has made any representations to or agreements
with Tenant which are not contained in this Lease.

 



 - 12 - 



 

All obligations of Tenant which are or may be intended by their nature to be
performed and/or complied with after the expiration or earlier termination of
this Lease shall survive such expiration or termination.

 

Section 11.20 Provisions Severable. If any term or provision of this Lease or
the application thereof to any person or circumstance shall, to any extent, be
determined by appropriate judicial authority to be illegal, invalid or
unenforceable, the same shall be struck from this Lease as if never included
herein; but the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those as to which it is held
illegal, invalid or unenforceable, shall not be affected thereby and each term
and provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

 

Section 11.21 Captions. The captions contained herein are for convenience and
reference only and shall not be deemed as part of this Lease or construed as in
any manner limiting or amplifying the terms and provisions of this Lease to
which they relate.

 

Section 11.22 Governing Law; Negotiated Agreement. This Lease shall be construed
and governed in accordance with the laws of the State of Florida. All of the
parties to this Lease have participated fully in the negotiation and preparation
hereof; and, accordingly, this Lease shall not be more strictly construed
against any one of the parties hereto.

 

Section 11.23 Electronic Signature. Signature and/or delivery of this Lease by
fax, email or other electronic method shall be binding on the parties hereto as
if the same were signed and delivered by the parties with original signatures.

 

Landlord and Tenant have duly executed this Lease as of the day and year first
above written, each acknowledging receipt of an executed copy thereof.

 

    LANDLORD:         Witnesses as to Landlord Only:   1014 PEPPER, INC., a
Florida corporation         /s/ Robert Susi   By: /s/ Samuel Susi Robert Susi  
Samuel Susi, President             TENANT:             FLEXSHOPPER, LLC        
    By: Flexshopper Inc., Manager/Member             By: /s/ H. Russell Heiser  
    H. Russell Heiser, Chief Financial Officer





 



 - 13 - 



 

EXHIBIT A

 

[ex10-5_001.jpg]

 



 A-1 

 

 

EXHIBIT B

 

RULES AND REGULATIONS

 

1.1.1 All deliveries to or from the Premises shall be done only at such times,
in the areas and through the entrances designated for such purposes by Landlord.

 

1.1.2 Merchandise shall not be displayed outside the Premises and the sidewalks
and loading areas adjacent to the Premises, and the Premises and all such areas
shall not be obstructed and shall be free from trash and any other obstructions.
Tenant shall use any trash dumpster Landlord provides for the general use of
Tenant or tenants in a designated area of the Shopping Center. All trash shall
be deposited inside the dumpster.

 

1.1.3 No radio or television aerial or other device shall be erected on the roof
or exterior walls of the Premises or the Shopping Center, and no roof, wall or
other penetrations of any kind shall be made by, under the direction or with the
actual or assumed knowledge of Tenant.

 

1.1.4 No loud speakers, televisions, phonographs, radios, tape players or other
devices shall be used in a manner so as to be heard or seen outside the
Premises, nor shall Tenant solicit business or distribute advertising or
promotional material in the common areas.

 

1.1.5 The plumbing facilities shall not be used for any purpose other than that
for which they are constructed; no foreign substance of any kind shall be thrown
therein, and the expense of any breakage, stoppage, or damage resulting from a
violation of this provision shall be borne by Tenant. All grease traps (and all
plumbing lines leading from such grease traps into the main sewer lines of the
Shopping Center), if any, shall be installed, regularly cleaned and maintained
by Tenant in accordance with applicable law and in accordance with Landlord’s
requirements.

 

1.1.6 Tenant, at its expense, shall contract for termite and pest extermination
services covering the Premises.

 

1.1.7 Tenant shall keep any display windows or signs in or on the Premises well
lighted during such hours and days that the Shopping Center is lighted by
Landlord, or as otherwise may be designated by Landlord.

 

1.1.8 Tenant shall keep and maintain the Premises (including, without
limitation, exterior and interior portions of all windows, doors and all other
glass) in a neat and clean condition.

 

1.1.9 Tenant shall take no action which would interfere with the business of
Landlord or any other tenant or occupant in the Shopping Center or with the
rights and privileges of any customer or other person(s) lawfully in and upon
the Shopping Center.

 

1.1.10 Tenant shall pay before delinquency all license or permit fees and
charges of a similar nature for the conduct of its business in the Premises.

 

1.1.11 Tenant shall not conduct or permit any fire, bankruptcy, auction or
“going out of business” sale (whether real or fictitious) in the Premises, or
utilize any unethical method of business operation.

 

1.1.12 Tenant shall not perform any act or carry on any practice which may
damage, mar or deface the Premises or any other part of the Shopping Center.

 

1.1.13 Tenant shall not place a load on any floor in the Premises, or in any
area of the Shopping Center, exceeding the floor load which such floor was
designed to carry, nor shall Tenant install, operate or maintain therein any
heavy item or equipment except in such manner as to achieve a proper
distribution of weight.

 



 B-1 

 

 

1.1.14 Tenant shall not install, operate or maintain in the Premises or in any
other area of the Shopping Center any electrical equipment which does not bear
Underwriter’s Laboratory approval, or which would overload the electrical system
or any part thereof beyond its capacity for proper and safe operation. No
machine tow motor or gas or propane operated equipment shall be permitted.

 

1.1.15 Tenant shall not suffer, allow or permit any vibration, noise, light,
odor or other effect to emanate from the Premises, or from any machine or other
installation therein, or otherwise suffer, allow or permit the same to
constitute a nuisance or otherwise interfere with the safety, comfort or
convenience of Landlord or any of the other occupants of the Shopping Center or
their customers, agents or invitees or any others lawfully in or upon the
Shopping Center. Upon notice by Landlord to Tenant that any of the aforesaid is
occurring, Tenant agrees to forthwith remove or control the same.

 

1.1.16 Tenant shall not use or occupy the Premises in any manner or for any
purpose which would injure the reputation or impair the present or future value
of the Premises, the Shopping Center and/or the neighborhood in which the
Shopping Center is located.

 

1.1.17 Tenant shall not store, display, sell, or distribute any alcoholic
beverages or any dangerous materials (including, without limitation, fireworks)
unless specifically permitted by this Lease.

 

1.1.18 Tenant shall not use or occupy the Premises or do or permit anything to
be done thereon in any manner which shall prevent Landlord and/or Tenant from
obtaining at standard rates any insurance required or desired, or which would
invalidate or increase the cost to Landlord of any existing insurance, or which
might cause structural injury to the building, or which would constitute a
public or private nuisance or which would violate any present or future laws,
regulations, ordinances or requirements (ordinary or extraordinary, foreseen or
unforeseen) of the federal, state county or municipal governments, or of any
departments, subdivisions, bureaus or offices thereof, or of any other
governmental, public or quasi-public authorities now existing or hereafter
created having jurisdiction over the Premises or the Shopping Center.

 

1.1.19 Unless specifically permitted under the Lease, Tenant shall not operate
on the Premises or in any part of the Shopping Center any coin or token operated
vending machine or similar device (including, without limitation, pay
telephones, pay lockers, pay toilets, scales, amusement devices and machines for
sale of beverages, foods, candy, cigarettes or other merchandise and/or
commodities).

 

1.1.20 Tenant shall not modify, alter, improve, obstruct, or otherwise utilize
for any purpose the common areas of the Shopping Center for any purpose
whatsoever (including, but not limited to, the sale or display of Tenant’s
merchandise, or the placing of signs or exhibits of any kind), provided that
such portions may be used by Tenant, its employees and customers, if reasonably
necessary for purposes of access and egress to and from the enclosed portions of
the Premises.

 

 

B-2

 

